DETAILED ACTION

	This Office Action responses to Applicant’s Election dated 3/6/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 6, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I of Species Ia  of claims 1-2 (instead of claims 1-2 and 7-8 since claims 7-8 comprising at least one pad layer embedded in the dielectric layer drawn to another distinct  species) in the reply filed on 3/6/2022 is acknowledged.
Claims 3-23 (instead of 3-6 and 9-23) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and nonelected species. Election was made without traverse in the reply filed on 3/6/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2)] as being anticipated  by Chu et al [US 2004/0099961]
►	With respect to claims 1-2, Chu et al (fig 3 & 4H, text [0001]-[0051]) discloses the claimed surface finish structure of a multi-layer substrate, comprising:
	 a dielectric layer (31, FIG 3 & 4H); 
	at least one pad layer (35) formed on the dielectric layer; 
	at least one protective metal layer (35c) formed on the at least one pad layer and contacting the at least one pad layer, wherein the at least one protective metal layer only covers a top surface of the at least one pad layer, and the at least one protective metal layer is configured to be soldered to or contact an external element; and
	a solder mask layer (38) formed on the dielectric layer and comprising at least one opening to expose the at least one protective metal layer; wherein the solder mask layer covers a portion of a top surface of the at least one protective metal layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANHHA S PHAM/Primary Examiner, Art Unit 2819